DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on 12/10/2020. As directed by the amendment: claims 1, 3, 9-10, 12, 14, and 25 have been amended; no claims have been cancelled; and no claims have been added. Thus, claims 1-5, 7-14, 24-26, and 28-29 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 14, and 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 3 recites “wherein a first tip of the plurality of selectable tips is connected to tubing during a first during a first operation of the valve assembly and a second tip of the plurality of selectable tips is connected to the tubing during a second operation of the valve assembly” however the disclosure fails to disclose such limitation. Applicant is relying on Paragraph [0029] of the specification of the present application, however the Examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure.
Claim 14 recites “wherein a first tip of the plurality of selectable tips is connected to the tubing during a first operation of the valve assembly and a second tip of the plurality of selectable tips is connected to the tubing during a second operation of the valve assembly” however the disclosure fails to disclose such limitation. Applicant is relying on Paragraph [0029] of the specification of the present application, however the Examiner is unable to find literal support for the new amendment or any discussion explaining the new amendment in the original disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-8, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the tip”, however it is unclear which tip the Applicant is referring to due to the recitation of “a plurality of selectable tips”. For purposes of examination, the Examiner will interpret it as being one of the plurality of tips. This applies to the rest of claim 1, as well as claim 25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Philpott (US Patent 6,843,432 B1) further in view of Black (US Patent 4,990,140 A) further in view of Gallo et al. (US Publication 2010/0114016 A1).
Regarding claim 1, Livingstone discloses a system (Figs. 1-5) for irrigation of a selected location, comprising: 
a container (16) configured to contain a selected volume of a liquid (Fig. 1), the container having a connection receptacle (18); 
a manual pump system (2, 28) having a pump volume (2), wherein the manual pump system is configured to be powered and operated by a user to move the liquid from the container (Page 1, lines 85-93, Fig. 1); 
(8, 9, 10) configured to control flow of the liquid from the container to the pump volume (Page 1, lines 94-108, Fig. 1); 
a container tubing (15) having a connector at a first end (End of 15 that is connected to 18) connected to the connection receptacle of the container (Fig. 1) and a second end (End of 15 connected 14) connected to the first one-way valve (Fig. 1); 
a tip (35), the tip having an opening to deliver a selected pressure spray of the liquid to a surface (Fig. 5); 
a tubing (15b) extending from a proximal end at the pump volume to a distal end configured to be connected to the tip (Figs. 1 and 4); and 
a second one-way valve (19, 20, 23) configured to control flow of the liquid from the pump volume to the tip (Pages 1-2, lines 109-4, Fig. 1).  
Livingstone is silent regarding 
a plurality of selectable tips, each tip having an opening to deliver a selected pressure spray of the liquid to a surface; 
the tubing configured to be connected to each tip of the plurality of tips, the tubing being only flexible; 
a bendable support structure formed of a material different than the tubing, but fixed to and within the distal end of the tubing adjacent the tip that is configured to be bent to Page 2 of 17Application No.: 14/928,066Docket No.: 5074X-000029-USsupport and hold the tubing in a selected shape, such as a radius or angle, at the tip to assist in positioning the tip at the selected location; and 
wherein the bendable support structure extends from the tip to a position within the flexible tubing spaced apart from the proximal end of the flexible tubing; 
wherein the manual pump system is configured to be reciprocally operated by the user to irrigate the selected location with the liquid through the tip positioned at the selected location with the bendable support structure fixed to and within the distal end of the tubing.  
Philpott teaches a system for irrigation of a selected location (Fig. 5), comprising: 
a manual pump system (11); 
(81a-81c), each tip having an opening to deliver a selected pressure spray of the liquid to a surface (Col 3, lines 30-31);
a tubing (80) extending from a proximal end (End of 80 that is connected to 11) at the manual pump system to a distal end tip (End of 80 that connects to 81a-81c) configured to be connected to each tip of the plurality of tips (Fig. 5, Col 3, lines 26-35).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tip and tubing of Livingstone to incorporate the teachings of Philpott to incorporate a plurality of selectable tips, each tip having an opening to deliver a selected pressure spray of the liquid to a surface; the tubing configured to be connected to each tip of the plurality of tips in order to have several spray heads of identical function but for different users that can be connected as needed (Col 3, lines 26-35).
Livingston in view of Philpott are silent regarding
the tubing being only flexible; 
a bendable support structure formed of a material different than the tubing, but fixed to and within the distal end of the tubing adjacent the tip that is configured to be bent to Page 2 of 17Application No.: 14/928,066Docket No.: 5074X-000029-USsupport and hold the tubing in a selected shape, such as a radius or angle, at the tip to assist in positioning the tip at the selected location; and 
wherein the bendable support structure extends from the tip to a position within the flexible tubing spaced apart from the proximal end of the flexible tubing; 
wherein the manual pump system is configured to be reciprocally operated by the user to irrigate the selected location with the liquid through the tip positioned at the selected location with the bendable support structure fixed to and within the distal end of the tubing.  
Black teaches a system (Figs. 1-3) for irrigation of a selected location, comprising: 
a manual pump system (50) having a pump volume (50),
a tip (42); 
a tubing (32) extending from a proximal end at the pump volume to a distal end at the tip (Fig. 1), the tubing being only flexible (Col 2, lines 30-31); 
(Col 2, lines 34-35).
Livingstone in view of Philpott further in view of Black are silent regarding
a bendable support structure formed of a material different than the tubing, but fixed to and within the distal end of the tubing adjacent the tip that is configured to be bent to Page 2 of 17Application No.: 14/928,066Docket No.: 5074X-000029-USsupport and hold the tubing in a selected shape, such as a radius or angle, at the tip to assist in positioning the tip at the selected location; and 
wherein the bendable support structure extends from the tip to a position within the flexible tubing spaced apart from the proximal end of the flexible tubing; 
wherein the manual pump system is configured to be reciprocally operated by the user to irrigate the selected location with the liquid through the tip positioned at the selected location with the bendable support structure fixed to and within the distal end of the tubing.  
Gallo teaches a system (100) for irrigation of a selected location, comprising: 
a tip (119) having an opening (119) to deliver a selected pressure spray of the liquid to a surface (Paragraph [0033], lines 32-42); 
a tubing (115); 
a bendable support structure (134 of 115, Paragraph [0024], lines 4-5) formed of a material different than the tubing (Paragraph [0024], lines 1-4), but fixed to and within the distal end of the tubing adjacent the tip (Paragraph [0024], lines 1-4) that is configured to be bent to Page 2 of 17Application No.: 14/928,066Docket No.: 5074X-000029-USsupport and hold the tubing in a selected shape, such as a radius or angle, at the tip to assist in positioning the tip at the selected location (Paragraph [0024], lines 1-4); and 
wherein the bendable support structure extends from the tip to a position within the flexible tubing spaced apart from the proximal end of the flexible tubing (Paragraph [0024], lines 1-4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Philpott further in view of Black to incorporate the teachings of Gallo to incorporate a bendable support structure formed of a material different than the tubing, but fixed to and within the distal end of the tubing adjacent the tip that is (Paragraph [0024], lines 1-7). The modification of the system of Livingstone in view of Philpott further in view of Black further in view of Gallo would teach wherein the manual pump system (2, 28, Livingstone) is configured to be reciprocally operated by the user to irrigate the selected location with the liquid through the tip positioned at the selected location  (Pages 1-2, lines 85-4, Livingstone) with the bendable support structure (Paragraph [0024], lines 1-4, Gallo) fixed to and within the distal end of the tubing (Paragraph [0024], lines 1-4, Gallo).  
Regarding claim 2, Livingstone in view of Philpott further in view of Black further in view of Gallo disclose the system of Claim 1, wherein the manual pump system includes a syringe (2, 28, Livingstone) having: 
a piston head (Distal end of 28, Livingstone) and a piston rod (28, Livingstone) moveable within the pump volume (Page 1, lines 85-92, Livingstone) with a thumb loop (29, Livingstone) connected to the piston rod (Fig. 1, Livingstone); and 
a syringe barrel (2, Livingstone) having a pair of digit rings (30, Livingstone) forming the pump volume (Fig. 1, Livingstone); 
wherein the user moves the piston head with the piston rod using the thumb loop and pair of digit rings to power and operate the manual pump system with a single hand of the user (Page 1, lines 86-93, Livingstone).  
Regarding claim 3, Livingstone in view of Philpott further in view of Black further in view of Gallo disclose the system of Claim 2, further comprising: Page 3 of 17Application No.: 14/928,066Docket No.: 5074X-000029-US 
a valve assembly (8, 9, 10, 19, 20, 23, Livingstone) including the first one-way valve and the second one-way valve (Fig. 1, Livingstone); 
wherein the valve assembly is coupled to the syringe barrel (Fig. 1, Livingstone); 
(Pages 1-2, lines 94-4, Livingstone);
wherein a first tip of the plurality of selectable tips is connected to tubing during a first operation of the valve assembly and a second tip of the plurality of selectable tips is connected to the tubing during a second operation of the valve assembly (Philpott teaches several spray heads of identical function/a plurality of tips but for different users, therefore one of the spray heads/tips would be connected to the tubing during a first operation of the device, therefore the valve assembly, and a second one of the spray heads/tips would be connected to the tubing during a second operation of the device, therefore the valve assembly).  
Regarding claim 4, Livingstone in view of Philpott further in view of Black further in view of Gallo disclose the system of Claim 2, further comprising: 
a valve assembly (8, 9, 10, 19, 20, 23, Livingstone) including the first one-way valve and the second one-way valve (Fig. 1, Livingstone); 
wherein the valve assembly is coupled to the syringe barrel (Fig. 1, Livingstone); 
wherein the first one-way valve opens when the piston head moves in a first direction to form a vacuum in the syringe barrel and the second one-way valve opens when the piston head moves in a second direction to increase pressure in the valve assembly (Pages 1-2, lines 94-4, Livingstone).  
Regarding claim 5, Livingstone in view of Philpott further in view of Black further in view of Gallo disclose the system of Claim 1, wherein the opening of one of the plurality of tips has a cross-sectional area ratio relative to a cross-sectional area of the tubing extending from the pump volume of about 1:1 to about 1:10,000 (Fig. 1, Livingstone).  
Regarding claim 7, Livingstone in view of Philpott further in view of Black further in view of Gallo disclose the system of Claim 2, wherein the first one-way valve and the second one-way valve are operably connected to the syringe barrel to allow continuous Page 4 of 17Application No.: 14/928,066Docket No.: 5074X-000029-US operation of the manual pump system with the piston head and the piston rod during irrigation of the selected location with the liquid from the container (Pages 1-2, lines 94-4, Livingstone).  
Regarding claim 8, Livingstone in view of Philpott further in view of Black further in view of Gallo disclose the system of Claim 1, further comprising: 
a valve assembly (8, 9, 10, 19, 20, 23, Livingstone) including the first one-way valve and the second one-way valve (Fig. 1, Livingstone); 
wherein the valve assembly is coupled to the manual pump system (Fig. 1, Livingstone).  
Claims 9-13, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Philpott (US Patent 6,843,432 B1) further in view of Black (US Patent 4,990,140 A) further in view of Gallo et al. (US Publication 2010/0114016 A1) further in view of Ressemann et al. (US Publication 2013/0072958 A1).
Regarding claim 9, Livingstone discloses a system (Figs. 1-5, Livingstone) for irrigation of a selected location, comprising: 
a container (16, Livingstone) configured to contain a selected volume of a liquid (Fig. 1, Livingstone), the container having a connection receptacle (18, Livingstone); 
a manual syringe system (2, 28, Livingstone) having a piston head (Distal end of 28, Livingstone) interconnected with a piston rod (28, Livingstone) having a thumb loop (29, Livingstone), where the piston head and the piston rod are moveable within a syringe barrel (2, Livingstone) having a pair of connected digit rings (30, Livingstone) to form a pump volume (2, Livingstone), wherein the piston head and the piston rod are configured to be powered and operated by a single hand of a user with the thumb loop and the pair of digit rings (Page 1, lines 85-92, Fig. 1, Livingstone) wherein the syringe barrel includes a connector (Tubular member that 30 is connected to, Livingstone) at an end (Fig. 1, Livingstone); 
a valve assembly (8, 9, 10, 19, 20, 23, Livingstone) configured to be connected to the connector (Fig. 1, Livingstone), including: 
 	a first one-way valve (8, 9, 10, Livingstone) configured to control flow from the container to the pump volume (Page 1, lines 94-108, Fig. 1, Livingstone), and 
 	a second one-way valve (19, 20, 23, Livingstone) configured to control flow from the pump volume (Pages 1-2, lines 109-4, Fig. 1, Livingstone); 
(15, Livingstone) having a connector at a first end (End of 15 that is connected to 18, Livingstone) connected to the connection receptacle of the container (Fig. 1, Livingstone) and a second end (End of 15 connected to 14, Livingstone) connected to the first one-way valve (Fig. 1, Livingstone); 
a tip (35, Livingstone), the tip configured to be fluidly connected to the second one-way valve (Figs. 1-5, Livingstone) and having an opening to deliver a selected pressure spray to the selected location (Figs. 1 and 4-5, Livingstone); and Page 6 of 17Application No.: 14/928,066Docket No.: 5074X-000029-US
a tubing (15b, Livingstone) coupled at a proximal end to the valve assembly (Figs. 1 and 4, Livingstone) and extending from the syringe barrel (Figs. 1-5, Livingstone) configured to be bent to be placed in the selected location at a distal end (Tubing is perfectly capable of being bent to be placed in the selected location at a distal end because 15b is tubing, Livingstone), wherein the distal end is configured to be connected to the tip (Fig. 4).  
Livingstone is silent regarding
a plurality of selectable tips, each tip configured to be fluidly connected to the second one-way valve and having an opening to deliver a selected pressure spray to the selected location; and
wherein the distal end is configured to be connected to each tip of the plurality of selectable tips, wherein the flexible tubing is only flexible; and 
a bendable support tube that is fixed to and within the distal end of the flexible tubing adjacent each tip of the plurality of tips to support and hold the flexible tubing in a selected shape at each tip to assist in positioning each tip at the selected location; 
wherein the bendable support tube extends from each tip to a position within the flexible tubing spaced apart from the proximal end of the flexible tubing; 
wherein the manual syringe system is configured to be reciprocally operated by the single hand of the user to continuously irrigate the selected location with the liquid through each tip positioned at the selected location with the bendable support tube fixed to and within the distal end of the tubing.  
Philpott teaches a system for irrigation of a selected location (Fig. 5), comprising: 
a manual system (11);
(81a-81c), each tip having an opening to deliver a selected pressure spray to the selected location (Col 3, lines 30-31); and
a tubing (80) having a proximal end (End of 80 that is connected to 11) and a distal end (End of 80 that connects to 81a-81c), wherein the distal end is configured to be connected to each tip of the plurality of selectable tips (Fig. 5, Col 3, lines 26-35).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tip and distal end of the tubing of Livingstone to incorporate the teachings of Philpott to incorporate a plurality of selectable tips, each tip having an opening to deliver a selected pressure spray to the selected location; and wherein the distal end is configured to be connected to each tip of the plurality of selectable tips in order to have several spray heads of identical function but for different users that can be connected as needed (Col 3, lines 26-35). The modification of Livingstone in view of Philpott would teach each tip configured to be fluidly connected to the second one-way valve because Livingstone already teaches a tip configured to be fluidly connected to the second one-way valve and Philpott teaches a plurality of tips, therefore the combination would teach that each tip is configured to be fluidly connected to the second one-way valve. 
Livingstone in view of Philpott are is silent regarding
wherein the flexible tubing is only flexible; and 
a bendable support tube that is fixed to and within the distal end of the flexible tubing adjacent each tip of the plurality of tips to support and hold the flexible tubing in a selected shape at each tip to assist in positioning each tip at the selected location; 
wherein the bendable support tube extends from each tip to a position within the flexible tubing spaced apart from the proximal end of the flexible tubing; 
wherein the manual syringe system is configured to be reciprocally operated by the single hand of the user to continuously irrigate the selected location with the liquid through each tip positioned at the selected location with the bendable support tube fixed to and within the distal end of the tubing.  
Black teaches a system (Figs. 1-3) for irrigation of a selected location, comprising: 
a manual syringe system (50); 
a tip (42); and Page 6 of 17Application No.: 14/928,066Docket No.: 5074X-000029-US
(32) extending from the syringe barrel (Fig. 1) configured to be bent to be placed in the selected location at a distal end (Fig. 1), wherein the flexible tubing is only flexible (Col 2, lines 30-31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tubing of Livingstone to incorporate the teachings of Black to incorporate being only flexible in order to be bendable in any direction (Col 2, lines 34-35).
Livingstone in view of Philpott further in view of Black are silent regarding
a bendable support tube that is fixed to and within the distal end of the flexible tubing adjacent each tip of the plurality of tips to support and hold the flexible tubing in a selected shape at each tip to assist in positioning each tip at the selected location; 
wherein the bendable support tube extends from each tip to a position within the flexible tubing spaced apart from the proximal end of the flexible tubing; 
wherein the manual syringe system is configured to be reciprocally operated by the single hand of the user to continuously irrigate the selected location with the liquid through each tip positioned at the selected location with the bendable support tube fixed to and within the distal end of the tubing.
Gallo teaches a system (100) for irrigation of a selected location, comprising: 
a tip (119), the tip having an opening (119) to deliver a selected pressure spray to the selected location (Paragraph [0033], lines 32-42); and Page 6 of 17Application No.: 14/928,066Docket No.: 5074X-000029-US
a tubing (115) configured to be bent to be placed in the selected location at a distal end (Paragraph [0024], lines 1-4); and 
a bendable support structure (Paragraph [0024], lines 1-4) that is fixed to and within the distal end of the flexible tubing adjacent the tip (Paragraph [0024], lines 1-4) to support and hold the tubing in a selected shape at the tip to assist in positioning the tip at the selected location (Paragraph [0024], lines 1-4); 
wherein the bendable support structure extends from the tip to a position within the flexible tubing spaced apart from the proximal end of the tubing (Paragraph [0024], lines 1-4).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system of Livingstone in view of Philpott further in view of Black to (Paragraph [0024], lines 1-7). The modification of Livingstone in view of Philpott further in view of Black would teach a bendable support tube that is fixed to and within the distal end of the flexible tubing adjacent each tip of the plurality of tips of Philpott to support and hold the flexible tubing in a selected shape at each tip of Philpott to assist in positioning each tip of Philpott at the selected location; wherein the bendable support tube extends from each tip of Philpott to a position within the flexible tubing spaced apart from the proximal end of the flexible tubing.
Livingstone in view of Philpott further in view of Black further in view of Gallo are silent regarding
the bendable support structure being a bendable support tube; and
wherein the manual syringe system is configured to be reciprocally operated by the single hand of the user to continuously irrigate the selected location with the liquid through each tip positioned at the selected location with the bendable support tube fixed to and within the distal end of the tubing. 
Ressemann teaches a system (Fig. 1A), comprising: 
a tubing (19); and 
a bendable support tube (14). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bendable support structure of Gallo to incorporate the teachings of Ressemann to incorporate being a bendable support tube since such a modification is the result of a simple substitution of one known element (Bendable metal wire, Gallo) for another (Malleable stainless steel hypotube, Ressemann) to obtain predictable results (Bending/imparting a desired shape/configuration).The modification of the system of Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann would teach a bendable support tube (Paragraph [0024], lines 1-4, Gallo, 14, Ressemann) is fixed to and within the distal end of the flexible tubing (15b, Livingstone, 32, Black) adjacent each tip of the plurality of tips (35, Livingstone, 31a-31c, Philpott, Paragraph [0024], lines 1-4, Gallo) to support and hold the flexible tubing (15b, Livingstone, 32, Black) in a selected shape at each tip (81a-81c, Philpott) to assist in positioning each tip (81a-81c, Philpott) at the selected location (Paragraph [0024], lines 1-4, Gallo); wherein the bendable support tube (Paragraph [0024], lines 1-4, Gallo, 14, Ressemann) extends from each tip (81a-81c, Philpott) to a position within the flexible tubing (15b, Livingstone, 32, Black) spaced apart from the proximal end of the flexible tubing (Paragraph [0024], lines 1-4, Gallo, 15b, Livingstone, 32, Black); wherein the manual syringe system (2, 28, Livingstone) is configured to be reciprocally operated by the single hand of the user to continuously irrigate the selected location with the liquid through each tip (81a-81c, Philpott) positioned at the selected location (Pages 1-2, lines 85-4, Livingstone) with the bendable support tube (Paragraph [0024], lines 1-4, Gallo, 14, Ressemann) fixed to and within the distal end of the tubing (Paragraph [0024], lines 1-4, Gallo).
Regarding claim 10, Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann disclose the system of Claim 9, wherein the piston head and the piston rod are configured to be powered and operated by the single hand of the user by using the thumb loop and the pair of digit rings to move the piston head and piston rod in a first direction to drain fluid from the container to the pump volume and to move the piston hand and the piston rod in a second direction to flow fluid from the pump volume to each tip (Pages 1-2, line 85-4, Fig. 1, Livingstone, 81a-81c, Philpott).
Regarding claim 11, Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann disclose the system of Claim 10, wherein the piston head is configured to be moved in the first direction within the syringe barrel to reduce a pressure in Page 7 of 17Application No.: 14/928,066Docket No.: 5074X-000029-US the syringe barrel and the valve assembly thereby closing the second one-way valve and opening the first one-way valve and draw the liquid from the container into the pump volume (Pages 1-2, line 85-4, Fig. 1, Livingstone).  
Regarding claim 12, Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann disclose the system of Claim 11, wherein the piston head is configured to be moved in the second direction within the syringe barrel to increase a pressure in the syringe barrel and the valve assembly thereby opening the second one-way valve and closing the first each tip (Pages 1-2, line 85-4, Fig. 1, Livingstone, 81a-81c, Philpott).
Regarding claim 13, Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann disclose the system of Claim 12, wherein the second direction is opposite the first direction within the syringe barrel (Pages 1-2, line 85-4, Fig. 1, Livingstone).  
Regarding claim 24, Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann disclose the system of Claim 9, wherein the flexible tubing is formed of a first material (Col 2, lines 30-31, Black) and the bendable support tube is formed of a second material different from the first material (14, Ressemann).  
Regarding claim 28, Livingstone in view of Philpott further in view of Black further in view of Gallo disclose the system of Claim 1, but are silent regarding wherein the bendable support structure is a malleable tube and the flexible tubing is positioned concentric with the malleable tube.  
Ressemann teaches a system (Fig. 1A), comprising: 
a tubing (19); 
a bendable support structure (14);
wherein the bendable support structure is a malleable tube (14) and the tubing is positioned concentric with the malleable tube (Fig 1A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bendable support structure of Gallo to incorporate the teachings of Ressemann to incorporate a malleable tube and the flexible tubing is positioned concentric with the malleable tube since such a modification is the result of a simple substitution of one known element (Bendable metal wire, Gallo) for another (Malleable stainless steel hypotube, Ressemann) to obtain predictable results (Bending/imparting a desired shape/configuration). The modification of the bendable support structure Gallo in view of Ressemann would teach wherein the bendable support structure is a malleable tube (14, Ressemann) and the flexible tubing (15b, Livingstone, 19, Ressemann, 32, Black) is positioned concentric with the malleable tube (Fig. 1A, Ressemann).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Philpott (US Patent 6,843,432 B1) further in view of Black (US Patent 4,990,140 . 
Regarding claim 14, Livingstone in view of Philpott further Black further in view of Gallo further in view of Ressemann disclose the system of Claim 9,
wherein a first tip of the plurality of selectable tips is connected to the tubing during a first operation of the valve assembly and a second tip of the plurality of selectable tips is connected to the tubing during a second operation of the valve assembly (Philpott teaches several spray heads of identical function/a plurality of tips but for different users, therefore one of the spray heads/tips would be connected to the tubing during a first operation of the device, therefore the valve assembly, and a second one of the spray heads/tips would be connected to the tubing during a second operation of the device, therefore the valve assembly).  
Livingstone in view of Philpott further Black further in view of Gallo further in view of Ressemann are silent regarding 
wherein the opening in each one tip of the plurality of tips is a slit that has a first surface angled relative to a second surface configured to cause a fan-shaped spray of liquid and a directional flow spray at an angle from each tip that angles away from a longitudinal axis through each tip, such that rotation of each tip selects a direction of the spray from each tip;
Perry teaches a system (Figs. 2-3) for irrigation of a selected location, comprising: 
a tip (44) having an opening (134) to deliver a selected pressure spray to the selected location (Paragraphs [0028]-[0029]);
the opening in the tip is a slit (134) that has a first surface (Fig. 3) angled relative to a second surface (Fig. 3) configured to cause a fan-shaped spray of liquid (Paragraph [0028]-[0029]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the opening in each one tip of the plurality of tips of Livingstone in view of Philpott to incorporate the teachings of Perry to incorporate a slit that has a first surface angled relative to a second surface configured to cause a fan-shaped spray of liquid in order to generate a fan-like spray pattern (Paragraphs [0028]-[0029]). The modification of the opening in each one tip of the plurality of tips of Livingstone in view of Philpott further in view of Perry would teach the opening in each tip of the plurality of tips is a slit that has a first surface angled relative to a second surface configured to cause a directional flow spray at an angle from the tip that angles away from a longitudinal axis through each tip, such that rotation of the tip selects a direction of the spray from each tip (Livingstone teaches a tubing and a tip, the tip having an opening, Philpott teaches a plurality of tips, Black teaches a flexible tubing, Gallo teaches a bendable support structure that maintains a tubing in a desired position, and Perry teaches an opening is a slit that generates a fan-like spray pattern).
Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Philpott (US Patent 6,843,432 B1) further in view of Black (US Patent 4,990,140 A) further in view of Gallo et al. (US Publication 2010/0114016 A1) further in view of Ressemann et al. (US Publication 2013/0072958 A1) further in view of Perry et al. (US Publication 2009/0270796 A1) further in view of Newhauser, JR. et al. (US Publication 2013/0184574 A1) further in view of Kraus et al. (US Publication 2004/0254522 A1).
Regarding claim 25, Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann further in view of Perry disclose the system of Claim 14, but are silent regarding wherein each tip further includes a directional marker that points toward a direction of spray from the tip.  
Newhauser teaches a system (Figs. 1-2) for irrigation of a selected location, comprising: 
a tip (110) having an opening (112); and Page 6 of 17Application No.: 14/928,066Docket No.: 5074X-000029-US
a flexible tubing (102); and 
wherein the tip further includes a directional marker (130) that indicates a location of the tip (Paragraph [0041]). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified each tip of Livingstone in view of Philpott to incorporate the teachings of Newhauser to incorporate a directional marker in order to assist in locating the tip using a radiographic device such as intraoperative fluoroscopy (Paragraph [0041]).
Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann further in view of Newhauser are silent regarding
the direction marker points toward a direction of spray from the tip.  
(46) that points toward a direction of flow (Paragraph [0028]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the direction marker of Newhauser to incorporate the teachings of Kraus to incorporate pointing towards a direction of flow since such a modification is the result of a simple substitution of one known element (130, Newhauser) for another (46, Kraus) to obtain predictable results (Location of a device). The modification of each tip of Livingstone in view of Philpott in view of Newhauser further in view of Kraus would teach wherein each tip (Figs. 1-5, Livingstone) further includes a directional marker (46, Kraus) that points (Fig. 6, Kraus) toward a direction of spray from the tip (Figs. 1-5, Livingstone).
 	Regarding claim 26, Livingstone in view of Philpott further in view of Black further in view of Gallo further in view of Ressemann further in view of Perry further in view of Newhauser further in view of Kraus disclose the system of Claim 25, wherein the directional marker is a triangle or arrow head (46, Kraus) that is radio opaque and viewable under fluoroscopy (Paragraph [0028], Kraus).
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Livingstone (US Patent 1,496,126 A) in view of Philpott (US Patent 6,843,432 B1) further in view of Black (US Patent 4,990,140 A) further in view of Gallo et al. (US Publication 2010/0114016 A1) further in view of Chang et al. (US Publication 2006/0095066 A1).
Regarding claim 29, Livingstone in view of Philpott further in view of Black further in view of Gallo disclose the system of Claim 1, but are silent regarding wherein the bendable support structure is malleable wires embedded in a wall of the tubing. 	Chang teaches a system (Fig. 5), comprising: 	a tubing (400);
a bendable support structure (Paragraph [0137]); and 	wherein the bendable support structure is malleable wires embedded in a wall of the tubing (Paragraph [0137]). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the bendable structure of Gallo to incorporate the teachings of Chang to incorporate malleable wires embedded in a wall of the tubing since such a modification is the result of a (Bendable metal wire, Gallo) for another (Malleable rods, Chang) to obtain predictable results (Maintain a position of a tube).
Response to Arguments
Applicant’s arguments, see pages 13-17, filed 11/5/2020, with respect to the rejection(s) of claim(s) 1-5, 7-14, 24-26, and 28-29  under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Philpott (US Patent 6,843,432 B1) and Ressemann et al. (US Publication 2013/0072958 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRANDY S LEE/Primary Examiner, Art Unit 3783